DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to the Final Office Action dated January 27, 2021. 

Claims 34-36, 38-44, 46-49, 51 and 54-67 were pending. The Examiner's amendment below amends claim 54. Claims 34-36, 38-44, 46-49, 51 and 54-67 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claims
Please replace claim 54 as follows:

Claim 54. The computer program product of claim 47, wherein the second set of numeric data comprises the first portion of the first set of data and a second portion of the first set of data. 


Reasons for Patent Eligibility under 35 U.S.C. § 101
Regarding Claim 34, Examiner finds the additional elements integrate the abstract idea (i.e. certain methods of organizing human activity – commercial interaction) into a practical application. Specifically the reducing, by at least one processor, dimensions of the first set of data to generate a second set of data, the reducing of the dimensions removing duplicate data and transforming a larger number of correlated attributes to a lesser number of linearly uncorrelated attributes; optimizing, by the at least one processor and responsive to the reducing dimensions, storage capacity of a memory coupled to the at least one processor and a speed of processing of the at least one programmable processor by associating the linearly uncorrelated attributes and the removal of the duplicate data” limitations provides an improvement to the functioning of the technology, transforming the abstract idea into a practical application. Therefore the claim is eligible. Claim 44 and 47 are found to be eligible for similar reasons as Claim 34. Dependent claims 35, 36, 38-43, 46, 48, 49, 51 and 54-67 are eligible because they depend on claims that are eligible.

Reasons Claims are Patentably Distinguishable from the Prior Art
Examiner analyzed claims 34-36, 38-44, 46-49, 51 and 54-67 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below.  Claims 34-36, 38-44, 46-49, 51 and 54-67 are allowed.



Claim 34 (similarly claims 44 and 47) “… the converting of the data to the first set of data comprising: 
determining, from the first set of categorical data, a base categorical attribute that is associated with a number of categorical values that is more than a number of categorical values associated with other categorical attributes; 
determining, from the first set of numeric data, a base numeric attribute that is associated with numeric values that have a sum of associated variances that is less than a sum of associated variances of numeric values of other numeric attributes; 
constructing, using co-occurrence of categorical values associated with categorical attributes and numeric values associated with numeric attributes, a co-occurrence matrix; and 
assigning, to a categorical value associated with the base categorical attribute and to produce at least a first portion of the first set of data, a mean of corresponding numeric values of the base numeric attribute…”

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 



Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:
	
Hunt et al. (US 20080288889 A1) –  An analytic platform, with a data visualization application, that may be used to perform data fusion methodologies in order to create an integrated, actionable view of consumers, consumer behavior, commodity sales, and other commercial activities, such as the relationship between consumers and stores. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624